FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. March 15, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy to Host Technical Meeting in Boston Salt Lake City, March 15, 2010 – FX Energy, Inc. (NASDAQ: FXEN) today announced that a technical presentation regarding the Company’s exploration projects in Poland will be held in Boston on Thursday April 15, 2010.Richard Hardman, the Company’s Senior Technical Advisor, will be the primary speaker.The presentation will begin at 12:15 p.m. Eastern.Shareholders, brokers, analysts, members of the press and others in the business and financial community are invited to attend this important once a year meeting.Individuals interested in attending the meeting in person should contact the Company as space is limited.For those not attending the meeting in person, a webcast of the audio and slide presentation will be available through a link on the FX Energy website at www.fxenergy.com. The technical presentation is intended to provide an in-depth review of the Company’s 2010 exploration program in its Fences project area where the Company’s next well will begin drilling in the second quarter.Mr.
